Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 1 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 2 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 3 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 4 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 5 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 6 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 7 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 8 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 9 of 11
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 10 of 11




                     1st      March
Case 2:20-cv-02356-RFB-VCF Document 13 Filed 03/01/21 Page 11 of 11
